Citation Nr: 0525105	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for depression.

5.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the neck and right shoulder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had an active period of service which has been 
deemed honorable from April 6, 1964, through April 5, 1968.  
The period of service from April 6, 1968, through July 16, 
1971, has been determined to be dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

By rating decision in December 2004, the RO granted service 
connection for tracheal injury, status post tracheostomy and 
assigned a 30 percent rating effective June 12, 2003.  A 
notice of disagreement was not received to initiate an appeal 
from that determination, and although mentioned in the 
following decision, that issue is not in appellate status. 

The issues of service connection for PTSD and depression are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Chronic right knee disability was not manifested in 
service or for many years after service, and any current 
chronic right knee disability is not otherwise related to 
service. 

2.  Heart disability, to include cardiovascular disease and 
hypertension, was not manifested during service or for many 
years after service, and heart disability, to include 
cardiovascular disease and hypertension is not otherwise 
related to service.

3.  The veteran's service-connected residuals of a gunshot 
wound to the neck and right shoulder results in no more than 
moderately severe impairment of the muscles of the neck with 
no more than moderate impairment of his right shoulder 
muscles.    


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Heart disability, cardiovascular disease and 
hypertension, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The criteria for disability rating in excess of 30 
percent for residuals of a gunshot wound to the neck and 
shoulder region have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.312(b)(1), 4.55, 4.56, 4.73, Codes 
5301, 5322 (1996); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 
4.55, 4.56, 4.73, Code 5301, 5322 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 1997 
and September 2004 rating determinations, the June 1997 
statement of the case, the August 2002, July 2003, August 
2004, and April 2005 supplemental statements of the case, and 
the April 2003 and December 2003 VCAA letters, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the December 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the May 1997 rating determination came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
April 2003 and December 2003, regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  Under 
these circumstances, the Board finds that all notification 
and development actions needed to render a fair decision on 
this claim have been accomplished and that adjudication of 
the claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that a portion of the veteran's service 
medical records appear to be missing.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Right Knee

A review of the veteran's available service medical records 
reveals that they are devoid of any complaints, findings, or 
diagnoses of a right knee disorder.  

The veteran appears to contend that his right knee problems 
began during service, but he has not reported any specific 
combat injury.  Therefore, although the record shows that he 
is a combat veteran, the Board does not believe that the 
provisions of 38 U.S.C.A. § 1154(b) apply since he has not 
alleged a combat injury.  

The veteran also did not report having a right knee problem 
on his initial June 1985 application for compensation.  This 
suggests that the veteran himself did not believe he suffered 
any right knee disability at that time since it would be 
reasonable to assume that he would have filed a claim at the 
same time.  There were also no complaints or findings of 
right knee problems at the time of a September 1985 VA 
examination.  

Recently received treatment records reveal that the veteran 
was noted to have bilateral knee pain in 2004.  In an August 
2004 outpatient treatment record, the veteran was noted to 
have had a arthritis of three or more joints since 1984, with 
a diagnosis of possible palindromic rheumatism being 
rendered.  

Based on the record, the Board must find that service 
connection for a right knee disorder is not warranted.  The 
available service medical records are devoid of any 
complaints, findings, or diagnoses of a right knee disorder.  
There were also no findings of right knee problems in the 
years immediately following service.  The first report of 
problems with any joints as a result of rheumatoid arthritis 
was not until 1984, many years following service.  

The Board notes that the veteran is competent to report his 
current right knee problems because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Moreover, there has been no competent medical evidence 
received relating any current right knee disorder to the 
veteran's period of service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Heart Condition, to include Cardiovascular Disease and 
Hypertension

A review of the veteran's available service medical records 
reveals that they are also devoid of any complaints, 
findings, or diagnoses of a heart condition, including 
cardiovascular disease or hypertension.  

The veteran also did not report having heart problems on his 
initial June 1985 application for compensation which again 
argues against any contention on his part that he believed he 
had cardiovascular problems at that time.  There were also no 
complaints or findings of a heart condition or heart problems 
at the time of the veteran's September 1985 VA examination.  

In April 1996, the veteran was hospitalized for an acute 
myocardial infarction.  At the time of his hospitalization, 
the veteran denied any significant cardiac history.  

At the time of a January 2005 VA outpatient visit, the 
veteran was noted to have a history of coronary artery 
disease, congestive heart failure, and hypertension.  

Based on the record, it appears that the veteran's 
cardiovascular disability was first manifested sometime in 
the 1990's, many years after discharge from service.  There 
is no competent medical evidence received relating any 
current heart condition, including cardiovascular disease or 
hypertension, to the veteran's period of service.  As noted 
earlier, as a layperson the veteran is not competent to 
render any opinion as to the etiology of his heart disorder.  
The preponderance of the evidence is also against the 
cardiovascular disability claim.   

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  This regulation was modified by regulatory amendment 
effective July 3, 1997.  As such, the Board will set forth 
the appropriate context for both the old and the new versions 
of that regulation.

(i) The pre-amendment criteria

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

38 C.F.R. § 4.55(a) stated that muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (2003).

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5301 provides for evaluation of damage to 
Muscle Group I, the extrinsic muscles of the shoulder girdle 
consisting of the trapezius, the levator scapulae and the 
serratus magnus.  For involvement of the major extremity, a 
noncompensable evaluation is warranted where there is slight 
damage, while a 10 percent evaluation is warranted for 
moderate damage.  A 30 percent evaluation is assigned for 
moderately severe damage and a 40 percent evaluation is 
assigned for severe damage. 

Diagnostic Code 5322 evaluates injuries to Muscle Group XXII.  
This muscle group controls the function of the rotary and 
forward movements of the head, respiration, and deglutition.  
It includes the muscles of the front of the neck: (1) 
trapezius I (clavicular insertion); (2) sternocleidomastoid; 
(3) the "hyoid" muscles; (4) sternothyroid; and (5) 
digastric.  A 10 percent rating reflects a moderate 
disability.  A 20 percent evaluation is assigned for a 
moderately severe disability.  The maximum rating of 30 
percent is assigned for severe disability.  See 38 C.F.R. 
§§ 4.55, 4.56.  

The veteran's service medical records relating to the gunshot 
wound he sustained in service are not available for review.  

At the time of a September 1985 VA examination, the veteran 
reported that he was shot in the throat slightly off the 
midline to the left.  His right arm was paralyzed for about 
three months.  His right lung collapsed and tubes were placed 
in his chest.  A tracheostomy was done apparently because the 
trachea was injured.  The veteran indicated that he had had 
five operations.  He reported that he had trouble breathing 
at the time of the examination and indicated that he had 
chest pain, and drooled and spit unconsciously.  

Physical examination performed at that time revealed an old 
area of gunshot wound in the left side of the neck just above 
the larynx.  The veteran had a scar from the tracheostomy.  
He had full range of motion of the neck.  The veteran also 
had a scar of an exit wound in the right posterior shoulder 
area.  There was no weakness, atrophy, or fasciculation.  
General and sensory examination were normal.  Diagnoses of 
gunshot wound to the neck with exit in the right posterior 
shoulder area; speech disorder secondary to probable injury 
to the larynx from the gunshot wound resulting in speech 
impairment and low voice; and chest (pain), etiology 
uncertain, possibly from old gunshot wound, were rendered.  

At the time of a June 2003 VA examination, the veteran was 
noted to have sustained a rifle bullet gunshot wound to the 
neck, which entered over the larynx and traversed the upper 
right chest and exited through a site at the lateral edge of 
the right scapula.  Treatment was done at a field hospital 
and consisted of a tracheostomy.  

Physical examination revealed no limitation of motion for 
Muscle Group XXII in the neck.  Strength was also normal.  
The veteran had a tracheostomy scar which was ovoid and 
irregular and measured roughly 2.2 cm. x 2.0 cm.  He had a 
tiny scar, which was almost invisible, over the larynx, which 
was the site of entry of a high velocity rifle bullet.  The 
veteran also had a large, irregular exit scar in the upper 
right back at the lateral edge of the right scapula.  The 
scar measured roughly 7.0 cm. in length and was irregular, 
varying from 1.2 to 1.8 cm,. in width.  It had the appearance 
of a wound of exit, which became infected and then healed.  
There was no keloid, no ulceration, and no evidence of 
breakdown of any of the scars.  There was no weakness on the 
neck muscle group.  The veteran also had no problem 
swallowing.  There was no loss of muscle mass and no atrophy.  

The veteran was unable to cough effectively without pushing 
the tracheal scar in and partially occluding the trachea.  
There was also a gross, rather distant, rumble heard over the 
trachea, which usually represented a partial tracheal 
obstruction from some kind of mucosal flap or scar.  The 
veteran also had variable voice problems.  

The examiner stated that it was likely that the veteran had a 
tracheal injury, that he had a tracheostomy, and that some 
sort of defect was present in the anterior trachea, filled in 
by a scar, after removal of the tracheostomy.  He also noted 
that the ineffective cough mechanism response, which caused 
him to press the tracheal scar to be able to cough, was 
certainly a late sequel of his initial injury/treatment.  The 
examiner indicated that this was an annoyance that the 
veteran had learned to compensate for.  Diagnoses of status 
post single rifle gunshot wound to the neck while in combat 
in Vietnam, retained metal fragment seen on CT scan; tiny 
entry scar over larynx; large irregular exit scar, 7.0 cm. x 
1.2 cm. x 1.8 cm., upper right chest over the outer edge of 
the right scapula; status post tracheostomy as part of 
initial treatment for seven days; and abnormality of cough 
mechanism, were rendered.  

After reviewing the totality of the pertinent evidence, the 
Board is of the opinion that the injuries to the neck muscles 
sustained by the veteran as a result of gunshot wound would 
warrant a moderately severe disability under applicable 
rating criteria.  The veteran sustained a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement and 
intermuscular scarring.  While the service medical records 
are not available, the veteran was noted to have been 
hospitalized for a prolonged period of time and to have 
undergone numerous operations.  There have also been findings 
of entrance and exit scars indicating track of missile 
through one or more muscle groups.  However, the 
preponderance of the evidence is against a finding that the 
neck muscle injuries more nearly approximate severe 
impairment when the objective findings on examination are 
compared to applicable rating criteria.  A 20 percent rating 
is warranted for the neck muscle injury under Code 5322.  
With regard to the right shoulder muscle injury, the current 
severity appears to be slight and is clearly no more than 
moderate.  As such, a 10 percent rating is warranted under 
Code 5301.   

It appears that the neck muscle group and the muscles near 
the top of the right shoulder should be considered to be in 
the same anatomical region, but they do not act on the same 
joint.  It is also clear that the injury to the neck muscles 
represents the most severely injured muscle group.  As noted 
above, the moderately severe injury to the neck muscles under 
Code 5322 warrants a 20 percent rating, but since there is 
also lesser shoulder impairment, then the 20 percent rating 
by regulation is increased one level to 30 percent.  The 
result is the same under either version of the rating 
criteria.  In sum, the Board finds that a rating in excess of 
30 percent is not warranted under any applicable criteria.  

The Board notes that during the course of the appeal the 
veteran's representative requested that the veteran be 
assigned a separate disability evaluation for the respiratory 
system injury.  By rating decision in December 2004, the RO 
did in fact assign a separate 30 percent rating for tracheal 
injury under Diagnostic Code 5322.  This was based on 
reported spirometry scores of a FEV-1 of 62 percent and a 
FEV-1/FVC of 70 percent.  The above analysis of the neck 
injury is limited to the impairment contemplated by the 
muscle group diagnostic codes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in recent frequent 
periods of hospitalization.  Moreover, there have been no 
objective medical findings that the veteran's service-
connected gunshot wound residuals solely prevent him from 
maintaining employment.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for right knee disability 
and for heart disability is not warranted.  Entitlement to an 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound to the neck and right shoulder is not 
warranted.  To this extent, the appeal is denied.


REMAND

With regard to the veteran's claims of service connection for 
PTSD and depression, the Board notes that the veteran is the 
recipient of both the Purple Heart and the Combat Infantryman 
Badge.  

The Board notes that the veteran has been diagnosed as having 
PTSD on several occasions.  The Board is aware that a June 
2003 VA examiner rendered the following diagnoses after 
examination:  chronic dysthymia, mixed substance abuse, and 
an antisocial personality disorder.  The examiner further 
indicated that he did not see enough to make a diagnosis of 
PTSD.  The Board also notes that that the examiner indicated 
that he did not see that the veteran had been the recipient 
of a Purple Heart. 

The Board further notes that the veteran is also seeking 
service connection for depression, for which there have been 
several diagnoses rendered, and that the veteran has related 
his depression to his gunshot wound residuals.  Service 
connection is currently in effect for residuals of a gunshot 
wound to the neck and shoulder.  

The Board observes that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under the circumstances, the Board believes that additional 
development of the medical evidence is necessary with regard 
to the two psychiatric disability claims. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature and 
etiology of any psychiatric disorder(s) 
including PTSD and/or depression which 
may be present.  The claims file must be 
made available to the examiner.  Any 
indicated tests and studies should be 
performed.  The examiner should clearly 
report all acquired psychiatric disorders 
found to be present. 

     a)  For purposes of examining the 
veteran for PTSD, the examiner should be 
informed that the veteran's participation 
in combat is conceded as evidenced by 
receipt of a Purple Heart and Combat 
Infantryman Badge.  If the examiner 
determines that the veteran suffers from 
PTSD, he or she should also clearly 
indicate whether the PTSD is due to the 
veteran's combat experience, to include 
his combat wounds.  

     b)  If the veteran is found to 
suffer from any acquired psychiatric 
disorder other than PTSD (to include 
depression), then the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such disorder 
is proximately due to or caused by, or 
aggravated by, any service-connected 
disabilities (to include his combat 
wounds).  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for PTSD and for depression.  
If any of the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


